Citation Nr: 1726818	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for alcoholism, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and panic disorder without agoraphobia.

2.  Entitlement to a rating in excess of 50 percent for PTSD and panic disorder without agoraphobia.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Marine Corps from November 2001 to November 2005.

This appeal to the Board of Veterans' Appeals (Board) originated from February 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Board decision denied a higher rating for the service-connected psychiatric disability and in October 2013 denied service connection for alcoholism.

These decisions were appealed to the United States Court of Appeals for Veterans Claims (Court) and eventually the June 2012 decision was vacated in a November 2013 Court Memorandum decision and the October 2013 decision was vacated in a December 2014 Court Memorandum decision.  Both issues were remanded to the Board for compliance with the Court's decisions.

The Board most recently remanded these issues in July 2015.

The issue of service connection for alcoholism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected PTSD and panic disorder without agoraphobia has been productive of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD and panic disorder without agoraphobia have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Codes (Codes) 9411, 9412 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See VCAA/DTA Letters received December 2007 and September 2008.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has also been met.  Service treatment records were associated with the record.  It also appears that all obtainable evidence identified by the Veteran relative to his claims was obtained and associated with the electronic claims file, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Pursuant to the July 2015 remand, additional ongoing VA treatment records were obtained and the Veteran was provided a VA examination that is compliant with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examination contains pertinent evidence and findings adequate to rate the disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his attorney has objected to the adequacy of the opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As VA's duty has been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All psychiatric disorders are rated under the general rating formula for mental disorders.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9412.

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  

After evaluating the evidence of record in light of the pertinent laws and regulations, the Board finds that the service-connected mental health disability does not meet or more closely approximate the criteria for a higher rating.  Staged ratings were considered, but are not found to be appropriate at any time during the course of the appeal.  Fenderson, supra.

During the course of the appeal, the Veteran underwent VA examinations in January 2008, March 2010, August 2010, August 2012, October 2014, and July 2016.  Since the Court found the March 2010 examination to be inadequate it is inappropriate and in conflict with the Court's decision to consider these findings.  Therefore, it will not be discussed.  

The Board notes that the July 2015 remand indicated that the October 2014 VA examination, which was conducted pursuant to a June 2014 remand, was tainted because it included the "inadequate August 2012 VA examination's findings".  Upon a close review of the record, there does not appear any inadequacy as to the examination findings.  To clarify this point, the November 2013 Court Memorandum that addressed the rating for the psychiatric disability found the October 2010 VA examination to be inadequate because the clinician misstated part of the Veteran's medical history.  The December 2014 Court Memorandum that addressed the service connection claim for alcoholism found the Board had erred in relying on the August 2012 medical opinion and the April 2013 addendum because they were inadequate.  The language of the Memorandum clearly shows that the opinion was inadequate with regard to alcoholism; there was no mention of the examination findings being inadequate.  The examination findings are only pertinent to the rating claim, which was not the subject of the Court's December 2014 decision.  As the Court limited the inadequacy only to the medical opinions, the Board finds that the October 2014 examination findings are not inadequate and instead are responsive to the directives in the June 2014 Board remand.  Furthermore, even though the October 2014 examiner incorporated a portion of the August 2012 examination report, he made his own independent findings, which will be discussed.  

Based on a review of the record, the Board finds that the service-connected psychiatric disability does not warrant a higher rating at time pertinent to the appeal period.

On January 2008 VA examination, the Veteran reported that he was no longer with his fiancée as of August 2007.  He had recently spent time with his brother and sister and he was trying to get back to focusing on seeing his family as he had kept to himself more for the past several months.  There was one good friend that he liked talking to fairly frequently and another friend with whom he associated.  His interests and activities included skiing and playing poker, and during the summer he helped out many family members.  He reported one suicide attempt the previous fall.  He had been sober and very irritated, his girlfriend had broken up with him, and work was stressful.  He shot a firearm in the house.  He had also been in a crisis center just prior to inpatient treatment for alcohol rehabilitation because he had been homicidal or suicidal.  

The mental status evaluation revealed he was clean and appropriately dressed, cooperative, friendly, and attentive.  His affect was constricted and mood was anxious.  There was no abnormality in his speech or thought content.  Concerning judgment, he understood the outcome of his behavior and with regard to insight he partially understood that he had a problem.  He continued to have problems with sleep, and he did not have inappropriate or obsessive ritualistic behavior.  He had panic attacks that he described as feeling like a heart attack.  The frequency of panic attacks was more than once or twice a week and the duration of symptoms was decreasing to about an hour.  He noticed that if he was shaking then he could take steps to calm himself down.  There were no homicidal or suicidal thoughts and he had good impulse control.  Episodes of violence were noted.  He maintained minimum personal hygiene and had a problem with activities of daily living.  There was a moderate impact on shopping, engaging in sports/exercise, and other recreational activities.  The Veteran's memory was normal.  He was noted to have been employed full-time with the railway since 2006.  Some work had been missed over the past year due to mental illness and substance dependence, which involved a two-day admittance in the fall at a crisis center and inpatient drug treatment for 31 days.  He had a very stressful job and just before going to the crisis center he "lost it" on one of the employees who stopped on the rail road tracks as a train was coming.  The global assessment of functioning (GAF) score was 52.  

The clinician noted that the psychiatric disorder remained essentially the same as when he had been previously seen.  The clinician indicated that the signs and symptoms of the psychiatric disorder resulted in moderate deficiencies in mood, family relations and work, but not judgment or thinking.  There was reduced reliability and productivity due to mental disorder symptoms, and productivity would be moderately impaired and on a frequent basis.  Reliability was affected primarily by inpatient drug and alcohol treatment.  Due to PTSD this was mild for being in the crisis center and then going to alcohol and drug treatment.  

On August 2010 VA examination, the clinician noted the Veteran's history and that in 2009 he got into an argument and broke his elbow.  The Veteran reported frequent sleep disturbance, irritability, hypervigilance, and constricted socialization.  Serious panic attacks were less frequent, but still occasionally severe, with episodic mild to moderate attacks once or twice a week that were mostly manageable with relaxation and distraction techniques.  Socially, there were friends from high school with whom he still kept in touch and he was currently married.  He reported being angry a lot and frequently waking up.  

The Veteran liked to stay in his comfort zone.  While in Las Vegas he could not keep track of his surroundings; it was too crowded and he had to get out.  In a restaurant, he had to be in the corner so he could see what was going on otherwise he was uncomfortable.  When someone spoke to him he liked to be direct and to the point.  

On mental status evaluation, he was neatly groomed, cooperative, friendly, and cooperative.  There was no abnormality or problem with speech, attention, thought process and content, memory, or affect, and his mood was good.  Regarding judgment and insight, he understood the outcome of behavior and understood he had a problem.  His sleep impairment interfered with his daily activity as several times a week he would awake nearly every hour during the course of the night and remain awake for up to 30 minutes.  He did not know what woke him and he did not report intrusive memories, images or anxieties interfering with his sleep.  He had inappropriate behavior such as recurring irritability and impatience with his wife and sometimes peers.  He had panic attacks, which he was normally able to control and calm down.  Recently he had an attack while driving and it was the first bad panic attack he had had in a while.  He had homicidal and suicidal thoughts, but no intention to act on them.  Impulse control was fair and there were no episodes of violence; he would walk away when he felt too angry.  He maintained minimum personal hygiene and his disability did not interfere with activities of daily living.  He had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The frequency, severity and duration of PTSD symptoms found were daily mild to moderate irritability, hypervigilance, constriction of leisure and socialization, and sleep disturbance.   Periods of remission possibly lasted a couple of months during the course of the year.  

The Veteran stated that he had a lot of anger, was not a very nice person and rude to wife, others.  He did not like to go out in public places and felt like he needed to see everything going on.  He did not like to leave his part of town and vacations were not leisure for him; they were more stress than anything.  He had been working full time in his current job for the past two to five years and he lost 6 weeks of work in the last 12 months due to a broke elbow.  He had panic attacks at work, but his boss and others understood.  Irritability and hypervigilance caused stress in his marriage.

The clinician noted that the Veteran maintained full time employment, avoided legal problems, and maintained his marriage.  He demonstrated mild to moderate symptoms of irritability, hypervigilance, sleep disturbance, and chronic anticipatory anxiety related to lack of trust in the safety of his environment.  The GAF score was 64 for both the panic and the PTSD diagnoses.  The Veteran's occupational and social impairment was characterized as occasional decrease in work efficiency and there were intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The Veteran experienced daily mild to moderate irritability, hypervigilance and constricted social and recreational activity.  Sleep disturbance occurred at least twice a week, often more.  Marital tensions result from the irritability, and the need to feel safe control of the environment to offset chronic underlying anxieties about unexpected attacks when off guard.  

On August 2012 VA examination, the clinician indicated the Veteran's disability was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms pertained to anxiety and difficulty establishing and maintaining social relationships, and chronic sleep problem.  He endorsed symptoms of anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran noted that he continued to exhibit panic attacks.  He had felt "anxious yesterday" when fellow coworkers were not pulling their weight.  The stress from the children also added to his overall stress.  The Veteran noted that he was often upset or angry with his coworkers and children.  The clinician noted that the Veteran was very non-specific as to symptoms of panic attack at the time and that the reported symptoms were consistent with panic attack one time per week or less.

The Veteran worked as a foreman on the railroad.  After work he had to take care of up to four children while his wife ran errands and took children to various events.  He had seen his parents a few weeks earlier and saw his brother-in-law every day at work.  He was not on medication for mental health problems and not in therapy.  His current GAF score for panic disorder without agoraphobia and PTSD was 55.

On October 2014 VA examination, the clinician indicated that he had carefully reviewed the information in the claims file, with particular attention to the Veteran's 2007 suicide attempt and other pertinent medical history relating to his service-connected panic disorder and PTSD without agoraphobia.  Previous Compensation & Pension examinations were also noted.  

The Veteran's social, marital, and family history indicated he was married and had two children with his wife and two stepchildren from her previous marriage.  He had contact with his extended family and worked with his brother and brother-in-law.  He reported that he did not like social activities and just liked to be at home when not working.  He had recently started golfing on occasion with a friend.  Since his last VA examination he completed two semesters at college and had a 3.0 GPA, but found it was too stressful.  He had been with his current employer for eight years.  Since his last VA examination, he was put on medication for anxiety but did not take it or engage in any treatment.  

The mental status evaluation indicated he was pleasant, open, and cooperative and smiled easily.  His responses to questions were brief and non-elaborative.  His insight, judgment, attention and concentration were intact and he described his mood as "anxious, annoyed, and angry."  The Veteran indicated that sleep was inconsistent as there were times when he went to sleep and other times he was awake the whole night or woke up with sweats and nightmares.  His memory for remote, recent, and immediate events was intact, including when asked what he did on the previous day stating that he ate dinner.

The Veteran reported that he was often anxious and anxiety affected him.  It was hard for him to go out and he did not like to be in public places.  His life was primarily going to work.  His expectations were set and when they were not met it upset him.  There were no legal or behavioral problems since his last VA examination.  

His symptoms were anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  The report indicated that if boxes for other symptoms were not checked, then the Veteran may have reported subjective symptoms that did not rise to the level of chronicity required for a rating and/or transient, or were not objectively identified on the mental status examination.  Occupational and social impairment would entail occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally able to function satisfactorily, with normal routine behavior, self-care and conversation.  The clinician's opinion was based on the examination and review of the file and treatment notes.  The Veteran's current GAF score was 65, which represented the Veteran's psychological, social and occupational functioning noted in DSM-IV as "...Some mild symptoms(e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning...but generally functioning pretty well, has some meaningful interpersonal relationships...."

On July 2016 VA examination, the clinician noted that the Veteran's chronic sleep impairment, re-experiencing, avoidance, and hypervigilance symptoms were associated with his PTSD and his panic attacks, which occurred approximately once monthly, were associated with his panic disorder.  

The Veteran was living with his wife and children and he reported that his marriage had its ups and downs, and that he had a good relationship with the children.  Current hobbies included fishing and spending time with his children.  Current social support included his parents, his wife, his children and a couple of friends.  He denied any psychiatric hospitalizations, suicide attempts, individual or group therapy or substance use treatment since his last evaluation.  He convincingly denied any current thoughts of harming or killing himself or others.  There was a prescription for Lexapro but he had not taken any psychological medication since his last evaluation.   He reported feeling anxious on Sundays about having to return to work and noted that his panic attacks had reduced in severity and frequency since his last evaluation.  He said, "I think I know how to control them a little bit better." He indicated he still had approximately one panic attack once monthly around large crowds or if he was somewhere he did not feel safe.  He had difficulty falling asleep four to five nights per week due to worry.  He noted this problem had increased since he stopped drinking.  There were no arrests, physical altercations or behavioral problems since his last evaluation.

The Veteran's symptoms were anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  Speech was logical and goal-oriented; concentration, attention, judgment, and insight were good.  Mood was happy and affect was calm.  Other symptoms might have been reported that were subjective and did not rise to the level of chronicity required for rating and/or transient, or were not objectively identified on metal status examination.   

The results of the evaluation indicated the Veteran continued to meet the diagnostic criteria for PTSD, which was chronic with mild symptoms resulting in transient impairment.  He also continued to meet the diagnostic criteria for panic disorder, without agoraphobia, which was manifested by mild symptoms that resulted in transient impairment once a month.  The Veteran reported a reduction in his anxiety symptoms since his last evaluation and has not participated in any mental health treatment in that time.  He was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Although the most significant symptoms were noted in the January 2008 and August 2010 VA examinations, neither demonstrated a level of impairment that more closely approximates the criteria for a higher rating.  To assign even the next higher rating of 70 percent, the findings must meet or more closely approximate the criteria that require deficiencies in most areas.  

The January 2008 VA examiner indicated that the Veteran's disorders manifest signs and symptoms that result in deficiencies in family relations, work, and mood, which would satisfy the requirements for a higher rating.  However, in reviewing the report in its entirely the Board finds there is inadequate support for the clinician's conclusion.  With regard to family relations, he reported that his fiancé had broken up with him for reasons that were not disclosed.  The Veteran had recently spent time with his brother and sister, and he recently begun to start focusing more on seeing his family since he had been more isolated for the past several months.  During the summer, he would help out many family members.  He also had a good friend that he talked to fairly frequently and another friend he had contact with.  This level of contact with family and friends demonstrates some level of inconsistency in his interactions, but it does not rise to the level of a deficiency.  

Similarly, with regard to work, there appears to be more evidence of reduced reliability and productivity rather than a deficiency.  Problems related to occupational functioning were attributed to decreased concentration, increased absenteeism and poor social interaction.  The Veteran also appeared to have lost more work due to substance abuse than his panic disorder and PTSD.  In this regard, he reported two day at the crisis center versus 31 days of inpatient substance abuse treatment.  His work had been inconsistent since December 2007, but he reported that he was really laid off due to lack of work and that he was starting a new position next week.  The example of when he "lost it on one of the employees" was because the worker stopped on the track when a train was coming, which is more an example of a situational issue than it is of a regular pattern of behavior that would produce a deficiency.  

The examiner does not provide much information on how the Veteran's mood may be deficient other than to state that he was anxious during the evaluation and that he had panic attacks once or twice a week.  The frequency and duration of the panic attacks are compatible with no more than reduced reliability and productivity.  The Veteran's anxiety was not particularly problematic since the report states he had an old prescription for anti-anxiety medication that he only used when stressed.  Given that the prescription was old, he is not shown to have had anxiety severe or frequent enough to use it with any regularity.  The clinician also indicated the Veteran had episodes of violence, but did not elaborate.  The fact that he was also noted to have good impulse control suggests that whatever violent episodes he may have had were likely very infrequent.  In short, the areas in which the examiner found moderate deficiency are not shown to be frequent or long enough to result in a deficiency.  

The remaining areas of judgment and thinking are also not sufficiently lacking.  Admittedly, there are reports of a suicide attempt that occurred prior to the Veteran filing his claim in 2007, and while this may be significantly severe enough to be characterized as a deficiency in thinking, the criteria requires a deficiency in most areas, and this is simply not shown.  At the time of the examination, his judgment and insight appeared mostly intact and he had no suicidal or homicidal thoughts.  

The August 2010 VA examination also contained some symptomatology that is contemplated in a higher rating of 70 percent, but overall does not reflect sufficient symptomatology that produce deficiencies in most areas.  The Veteran's suicidal and homicidal thoughts in and of themselves may reflect significant symptomatology, but are somewhat mitigated by the severity of the symptoms.  The Veteran denied intent as to each and reported that suicidal thoughts were not very intense.  Even though the frequency of these was not noted, the combination of the two likely approximates a deficiency in thinking.  

There is, however, insufficient evidence to establish deficiency in mood, work, school, or judgment.  

The examination indicates the Veteran was frequently irritable, angry, and in a few fights one of which involved an argument that led to a broke elbow that kept him from working for six weeks.  He also tended to isolate himself and he had anxiety.  While his mood related symptoms result in some impairment they are not shown to be either severe enough or frequent enough to result in a deficiency.  His irritability and constriction of leisure and socialization was daily, but only mild to moderate in severity.  His chronic anticipatory anxiety was also mild to moderate in severity.  Although he preferred to isolate and avoid public places he was able to push himself out of his comfort zone by traveling and going to restaurants.  His panic attacks were under better control and he infrequently had bad attacks.  Thus, a deficiency in mood is not shown.  

No significant problems were reported regarding his work.  In fact, he indicated that he employer was sending him to welding school, which is a positive indicator for functioning at work and school.  Another examination indicates he moved to a welding position, so it appears he was able to successfully complete his program.  Thus, a deficiency in work is not shown.

Although not much is mentioned about his family relationships, the examination indicates that irritability and hypervigilance caused some stress in the Veteran's marriage, but he nevertheless usually had a decent relationship with his wife.  There is no evidence of more significant conflict or problems in family relations to suggest that a deficiency existed.

Judgment was not shown to be significantly impaired.  He understood the outcome of behavior and demonstrated fair impulse control.  He also did not have episodes of violence and walked away when he felt too angry.  His engagement in a few fights does not demonstrate frequent or severe enough issues to rise to the level of a judgment deficiency.

As for the remaining examinations in 2012, 2014, and 2016, his most prevalent symptoms were anxiety, panic attacks, and sleep impairment.  Although sleep impairment was reported consistently throughout the appeal, it was not shown to produce a deficiency in any area.  

The Veteran's panic attacks continued to be under better control and at most occurred weekly or less often.  He had anger and irritability directed toward family members and coworkers, but the record also indicates fairly good relationships with immediate family and continued contact with more remote family.  Although he isolated himself by not wanting to participate in social activities, this is not shown to have had a significant negative impact on relationships with family and friends.  There were no significant issues reported at work and he had worked for the same employer throughout the appeal.  His judgment was noted to be intact.  He was not shown to have any physical altercations or behavior problems.  No suicidal or homicidal thoughts were noted.  Overall, with regard to work, school, thinking, mood, family and judgment his symptoms were not shown to have produced deficiencies in most areas.  

The Board has considered the Veteran's GAF scores.  The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-5").  38 C.F.R. § 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

In the DSM-IV, GAF scores from 51 to 60 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or social functioning (e.g., few friends, conflicts with peers or wo-workers).

A GAF score of 61-70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).

The record shows that the Veteran's GAF scores ranged from 52 to 65.  Scores in this range reflect mild to moderate symptoms.  As examiners have noted symptoms in the mild to moderate range, these scores are consistent with the other evidence of record and do not reflect a worsening of the disability.

VA treatment records were also considered but they did not reflect symptomatology any worse than the findings in the examination reports or warrant an increase in the rating.  See page 1 of Medical Treatment record - Government Facility received March 2008, pages 8, 11, and 18 of Medical Treatment record - Government Facility received September 2009, and CAPRI records in Legacy Content Manager Documents.  

Staged ratings were considered, but as demonstrated in the discussion above, there was no distinct period in which the symptoms worsened to a degree that more closely approximated a higher rating.

Thus, the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's service-connected PTSD and panic disorder without agoraphobia for any portion of the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. Accordingly, the claim is denied.


ORDER

A rating in excess of 50 percent for PTSD and panic disorder without agoraphobia is denied.


REMAND

In the June 2015 remand, the Board sought service treatment records for treatment during the year of 2003.  In June 2015, the Veteran's attorney noted there were mental health or substance abuse treatment record that were not of record and that they might have been stored separately from service treatment records.  

The response to the Veteran's September 2015 PIES record request indicated that the Veteran's treatment records for this period were not yet retired, which led the RO to make an initial request directly to the Marine Corps Air Station in November 2015 followed by a second request in December 2015.  After not receiving a response to either request, the RO notified the Veteran in June 2016 that they determined the records could not be located.

Pursuant to 38 C.F.R. § 3.159(c)(2), VA is required to make any many requests as are necessary to obtain relevant records held in the custody of a Federal department or agency, which includes service treatment records.  Cases in which VA may conclude that no further efforts are required to obtain records includes those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  

In the present case, the RO received no response from the Marine Corps Air Station and it is clear from the regulations that to the unavailability of records cannot be determined based on silence.  Consequently, additional attempts must be made until either the records or a negative response are received.

Accordingly, the case is REMANDED for the following actions:

1.  Make a PIES request seeking mental health or substance abuse service treatment records for the period from January to December 2003 at the U.S. Marine Corps Aircraft Group 13 Aid Station Branch Medical Clinic, Yuma, Arizona, or its parent facility.

2.  If the PIES response indicates that the records still have not been retired, then make direct requests for mental health or substance abuse service treatment records for the period from January to December 2003 to the U.S. Marine Corps Aircraft Group 13 Aid Station Branch Medical Clinic, Yuma, Arizona, or its parent facility.

3.  All foregoing records requests should be conducted in accordance with 38 C.F.R. § 3.159(c)(2).  If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran and his attorney must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After the above is completed and any other development deemed necessary is undertaken, readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


